ICJ_110_UseOfForce_SCG_NLD_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. PAYS-BAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. NETHERLANDS)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Pays-Bas),
mesures conservatoires, ordonnance du 2 juin 1999,
CIJ. Recueil 1999, p. 542

Official citation:

Legality of Use of Force (Yugoslavia v. Netherlands),
Provisional Measures, Order of 2 June 1999,
1 C.J. Reports 1999, p. 542

 

N° de vente:
ISSN 0074-4441 Sales number 732

ISBN 92-1-070800-8

 

 

 
2 JUIN 1999
ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. PAYS-BAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. NETHERLANDS)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
542

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin
Rôle général
n° 110 2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. PAYS-BAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de pré-
sident en l'affaire; M. SCHWEBEL, président de la Cour;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™° HiGGINs,
MM. PARRA-ARANGUREN, KOOIMANS, juges: M. KRECA, juge
ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre le Royaume des Pays-Bas
(ci-après dénommé les « Pays-Bas») «pour violation de l'obligation de ne
pas recourir à l'emploi de la force»,

4
543 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rend l'ordonnance suivante:

1. Considérant que, dans cette requête, la Yougoslavie définit l’objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par le Royaume
des Pays-Bas, en violation de son obligation internationale de ne pas
recourir à l'emploi de la force contre un autre Etat, de l’obligation
de ne pas s’immiscer dans les affaires intérieures d’un autre Etat, de
l'obligation de ne pas porter atteinte à la souveraineté d’un autre
Etat, de l’obligation de protéger les populations civiles et les biens de
caractère civil en temps de guerre, de l'obligation de protéger l’envi-
ronnement, de l'obligation touchant à la liberté de navigation sur les
cours d’eau internationaux, de l'obligation concernant les droits et
libertés fondamentaux de la personne humaine, de l’obligation de ne
pas utiliser des armes interdites, de l’obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence
devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder la
compétence de la Cour, invoque le paragraphe 2 de l’article 36 du Statut de
la Cour et l’article IX de la convention pour la prévention et la répression
du crime de génocide, adoptée par l'Assemblée générale des Nations Unies
le 9 décembre 1948 (ci-après dénommée la «convention sur le génocide»);

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu’elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement du Royaume des Pays-Bas, conjointement avec
les gouvernements d’autres Etats membres de l'OTAN, a recouru à
l'emploi de la force contre la République fédérale de Yougoslavie en
prenant part au bombardement de cibles dans la République fédérale
de Yougoslavie. Lors des bombardements de la République fédérale
de Yougoslavie, des cibles militaires et civiles ont été attaquées. Un
grand nombre de personnes ont été tuées, dont de très nombreux
civils. Des immeubles d’habitation ont subi des attaques. Un grand
nombre d’habitations ont été détruites. D’énormes dégâts ont été
causés à des écoles, des hôpitaux, des stations de radiodiffusion et de
télévision, des structures culturelles et sanitaires, ainsi qu’à des lieux
de culte. Nombre de ponts, routes et voies de chemin de fer ont été
détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l’environne-
ment de villes et de villages de la République fédérale de Yougosla-
vie. L'emploi d'armes contenant de l’uranium appauvri a de lourdes
conséquences pour la vie humaine. Les actes susmentionnés ont pour
effet de soumettre intentionnellement un groupe ethnique à des condi-
tions devant entraîner sa destruction physique totale ou partielle. Le
Gouvernement du Royaume des Pays-Bas prend part à l’entraîne-
ment, à l'armement, au financement, à l’équipement et à l’approvi-
sionnement de la prétendue «armée de libération du Kosovo»;
544

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement néerlandais consti-
tuent une violation flagrante de l'obligation de ne pas recourir à
l'emploi de la force contre un autre Etat. En finançant, armant,
entraînant et équipant la prétendue «armée de libération du
Kosovo», le Gouvernement néerlandais apporte un appui à des
groupes terroristes et au mouvement sécessionniste sur le territoire
de la République fédérale de Yougoslavie, en violation de l’obliga-
tion de ne pas s’immiscer dans les affaires intérieures d’un autre
Etat. De surcroît, les dispositions de la convention de Genève de
1949 et du protocole additionnel n° 1 de 1977 relatives à la protec-
tion des civils et des biens de caractère civil en temps de guerre ont
été violées. I] y a eu aussi violation de l’obligation de protéger l’envi-
ronnement. La destruction de ponts sur le Danube enfreint les dis-
positions de l’article | de la convention de 1948 relative à la liberté
de navigation sur le Danube. Les dispositions du pacte international
relatif aux droits civils et politiques et du pacte international relatif
aux droits économiques, sociaux et culturels de 1966 ont elles aussi
été violées. En outre, l’obligation énoncée dans la convention pour la
prévention et la répression du crime de génocide de ne pas soumettre
intentionnellement un groupe national à des conditions d’existence
devant entraîner sa destruction physique a été violée. De plus, les
activités auxquelles le Royaume des Pays-Bas prend part sont
contraires au paragraphe | de l’article 53 de la Charte des Nations
Unies»:

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requéte:

« Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, le Royaume des Pays-Bas a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas recourir à l'emploi de la force contre un
autre Etat;

— qu'en prenant part à l'entraînement, à l'armement, au finance-
ment, à l'équipement et à l’approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», le
Royaume des Pays-Bas a agi contre la République fédérale de
Yougoslavie, en violation de son obligation de ne pas s’immiscer
dans les affaires d’un autre Etat:

— qu'en prenant part à des attaques contre des cibles civiles, Je
Royaume des Pays-Bas a agi contre la République fédérale de
Yougoslavie, en violation de son obligation d’épargner la popu-
lation civile, les civils et les biens de caractére civil;
545

LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu’en prenant part à la destruction ou à l’endommagement de
monastères, d’édifices culturels, le Royaume des Pays-Bas a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas commettre d’actes d’hostilité dirigés
contre des monuments historiques, des œuvres d’art ou des lieux
de culte constituant le patrimoine culturel ou spirituel d’un
peuple;

qu'en prenant part à l’utilisation de bombes en grappe, le
Royaume des Pays-Bas a agi contre la République fédérale de
Yougoslavie, en violation de son obligation de ne pas utiliser des
armes interdites, c’est-à-dire des armes de nature à causer des
maux superflus ;

qu'en prenant part aux bombardements de raffineries de pétrole
et d’usines chimiques, le Royaume des Pays-Bas a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de ne pas causer de dommages substantiels à l’environne-
ment ;

qu'en recourant à l’utilisation d’armes contenant de l'uranium
appauvri, le Royaume des Pays-Bas a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de ne pas
utiliser des armes interdites et de ne pas causer de dommages de
grande ampleur à la santé et à l’environnement;

qu’en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, le Royaume des Pays-Bas a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de res-
pecter le droit à la vie, le droit au travail, le droit à l’information,
le droit aux soins de santé ainsi que d’autres droits fondamen-
taux de la personne humaine;

qu’en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, le Royaume des Pays-Bas a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de respecter la liberté de navigation sur les cours d’eau inter-
nationaux;

qu’en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de uranium appauvri, le Royaume des Pays-Bas a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas soumettre intentionnellement un groupe
national à des conditions d’existence devant entraîner sa destruc-
tion physique totale ou partielle;

que le Royaume des Pays-Bas porte la responsabilité de la viola-
tion des obligations internationales susmentionnées;

que le Royaume des Pays-Bas est tenu de mettre fin immédiate-
ment à la violation des obligations susmentionnées à l'égard de
la République fédérale de Yougoslavie:

que le Royaume des Pays-Bas doit réparation pour les préjudices
546 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

causés à la République fédérale de Yougoslavie ainsi qu’à ses
citoyens et personnes morales»;

et considérant qu’au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»;

6. Considérant que, à l’appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés; que la vie de trois millions d’enfants est me-
nacée; que des centaines de milliers de personnes ont été exposées à des
gaz toxiques; qu'environ un million de personnes sont privées d’appro-
visionnement en eau; qu'environ cing cent mille travailleurs ont perdu
leur emploi; que deux millions de personnes sont sans ressources et
dans l'impossibilité de se procurer le minimum vital; et que les réseaux
routier et ferroviaire ont subi d'importants dégâts; considérant que,
dans sa demande en indication de mesures conservatoires, la Yougo-
slavie énumère par ailleurs les cibles qui auraient été visées par les
attaques aériennes et décrit en détail les dommages qui leur auraient
été infligés (ponts, gares et lignes de chemins de fer, réseau routier et
moyens de transport, aéroports, commerce et industrie, raffineries et en-
trepôts de matières premières liquides et de produits chimiques, agricul-
ture, hôpitaux et centres médicaux, écoles, édifices publics et habitations,
infrastructures, télécommunications, monuments historiques et culturels
et édifices religieux); et considérant que la Yougoslavie en conclut ce qui
suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l'intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entraîner la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes à l’intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»;
547 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d’indiquer la mesure suivante:

«Le Royaume des Pays-Bas doit cesser immédiatement de recou-
rir à l'emploi de la force et doit s’abstenir de tout acte constituant
une menace de recours ou un recours à l’emploi de la force contre la
République fédérale de Yougoslavie»;

8. Considérant que la demande en indication de mesures conser-
vatoires était accompagnée d’une lettre de l’agent de la Yougoslavie,
adressée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d’appeler Pattention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l’immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu’il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe 1 de l’article 75 de son Règlement, et compte tenu de l'extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d’office sur les demandes présentées ou de
fixer une date pour la tenue d’une audience dans les meilleurs délais » ;

9. Considérant que, le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement néerlandais des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l'article 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur la demande en indication de mesures
conservatoires ;

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires;

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
548 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreta
pour siéger en qualité de juge ad hoc en l'affaire; et qu'aucune objection
à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour;

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. Ian Brownlie,
M. Paul J. I. M. de Waart,
M. Eric Suy,
M. Miodrag Mitié,
M. Olivier Corten;

au nom des Pays-Bas:
par M. Johan Lammers, agent:

14. Considérant que, par lettre du 12 mai 1999, agent de la Yougo-
slavie a soumis à la Cour un «complément à la requête» de son Gouver-
nement, qui était ainsi libellé:

«Faisant usage du droit que la République fédérale de Yougosla-
vie s’est réservé dans la requête déposée le 29 avril 1999 devant la
Cour internationale de Justice contre le Royaume des Pays-Bas,
pour violation de l’obligation de ne pas recourir à l'emploi de la
force, je complète la partie de la requête ayant trait aux fondements
de la compétence de la Cour, qui doit maintenant se lire comme suit:

«Le Gouvernement de la République fédérale de Yougoslavie
invoque le paragraphe 2 de l’article 36 du Statut de la Cour inter-
nationale de Justice ainsi que l’article IX de la convention pour la
prévention et la répression du crime de génocide et l’article 4 du
traité de règlement judiciaire, d’arbitrage et de conciliation entre le
Royaume de Yougoslavie et les Pays-Bas, signé à La Haye le
11 mars 1931 et en vigueur depuis le 2 avril 1932»»;

considérant que, à l’ouverture de l’audience du 12 mai 1999 (après-midi),
le vice-président de la Cour, faisant fonction de président, a indiqué ce
qui suit:

«Eu égard aux nouvelles bases de compétence invoquées
aujourd’hui par la Yougoslavie ... la Cour informe les Parties qu’elle
prendra en considération toutes observations que ... les Pays-Bas
voudraient faire concernant la recevabilité des moyens supplémen-
taires invoqués » ;

et considérant que, à l'audience du 12 mai 1999 (après-midi), les Pays-Bas
ont formulé diverses observations quant à la recevabilité du «complé-

10
549 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

ment à la requête» yougoslave, ainsi qu’à la nouvelle base de juridiction
y invoquée;

15. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:

«[L]a Cour [est priée] d'indiquer la mesure conservatoire sui-
vante:

[LJe Royaume des Pays-Bas ... doi[t] cesser immédiatement de
recourir à l’emploi de la force et doi[t] s’abstenir de tout acte cons-
tituant une menace de recours ou un recours à l’emploi de la force
contre la République fédérale de Yougoslavie» ;

au nom des Pays-Bas:

«Les Pays-Bas [prient] la Cour [de] rejeter la demande en indica-
tion de mesure conservatoire présentée par la République fédérale de
Yougoslavie» ;

+ * x

16. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

17. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie; que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

18. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

19. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

x * x

20. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaitre des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti a sa juridiction»
(Timor oriental ( Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 101,
par. 26); et que la Cour ne peut donc exercer sa compétence a l’égard

11
550 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

d'Etats parties à un différend que si ces derniers ont non seulement accès
à la Cour, mais ont en outre accepté sa compétence, soit d’une manière
générale, soit pour le différend particulier dont 1l s’agit;

21. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s’assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

* *

22. Considérant que la Yougoslavie, dans sa requéte, prétend en pre-
mier lieu fonder la compétence de la Cour sur le paragraphe 2 de l’ar-
ticle 36 du Statut: que chacune des deux Parties a fait une déclaration
reconnaissant la juridiction obligatoire de la Cour en vertu de cette dis-
position ; et que la déclaration de la Yougoslavie a été déposée auprès du
Secrétaire général de l'Organisation des Nations Unies le 26 avril 1999, et
celle des Pays-Bas le 1% août 1956;

23. Considérant que la déclaration de la Yougoslavie est ainsi conçue:

[Traduction du Greffe]

«Je déclare par la présente que le Gouvernement de la République
fédérale de Yougoslavie, conformément au paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour internationale de Justice, reconnaît
comme obligatoire de plein droit et sans convention spéciale, à l’égard
de tout autre Etat acceptant la même obligation, c’est-à-dire sous
condition de réciprocité, la juridiction de la Cour pour tous les diffé-
rends, surgissant ou pouvant surgir après la signature de la présente
déclaration, qui ont trait à des situations ou à des faits postérieurs à
ladite signature, à l'exception des affaires pour lesquelles les parties ont
convenu ou conviendront d’avoir recours à une autre procédure ou à
une autre méthode de règlement pacifique. La présente déclaration
ne s'applique pas aux différends relatifs à des questions qui, en vertu
du droit international, relèvent exclusivement de la compétence de la
République fédérale de Yougoslavie, ni aux différends territoriaux.

L'obligation susmentionnée n’est acceptée que pour une période
qui durera jusqu’à notification de l'intention d’y mettre fin»;

et que la déclaration des Pays-Bas se lit comme suit:

«Je déclare que le Gouvernement du Royaume des Pays-Bas
reconnaît à partir du 6 août 1956, conformément à l’article 36, para-
graphe 2, du Statut de la Cour internationale de Justice, comme
obligatoire de plein droit et sans convention spéciale, vis-à-vis de
tout Etat acceptant la même obligation, c’est-à-dire à condition de
réciprocité, la juridiction de ladite Cour sur tous les différends nés
ou à naître après le 5 août 1921, à l'exception de ceux à propos des-
551 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

quels les parties, en excluant la juridiction de la Cour internationale
de Justice, seraient convenues d’avoir recours à un autre mode de
règlement pacifique.

L'obligation susmentionnée est acceptée pour une période de cinq
ans et sera renouvelée par tacite reconduction pour de nouvelles
périodes d’une même durée, à moins qu’il ne soit communiqué, au
plus tard six mois avant l'expiration d’une période, que le Gouver-
nement du Royaume des Pays-Bas ne désire pas le renouvellement.

L’acceptation de la juridiction de la Cour telle qu’elle est fondée
sur la déclaration du 5 août 1946 est abrogée à partir du 6 août
1956»;

24. Considérant que les Pays-Bas font valoir que la Cour n’a pas com-
pétence en l’espèce sur la base du paragraphe 2 de l’article 36 du Statut;
qu'ils observent que la déclaration de la Yougoslavie limite ratione tem-
poris son acceptation de la juridiction obligatoire de la Cour aux «diffé-
rends surgissant ou pouvant surgir après la signature de la présente décla-
ration, qui ont trait à des situations ou à des faits postérieurs à ladite
signature»; et qu'ils soutiennent que le différend entre la Yougoslavie et
les Pays-Bas a manifestement surgi avant la date de la signature de la
déclaration yougoslave et n’entre par conséquent pas dans le champ de la
compétence de la Cour;

25. Considérant que, selon la Yougoslavie, «le problème posé ici à la
Cour est d'interpréter une déclaration unilatérale d’acceptation de sa juri-
diction, et donc de dégager le sens de cette déclaration sur la base de
l'intention de son auteur»; considérant que la Yougoslavie soutient que
le texte de sa déclaration «permet de prendre en compte tous les diffé-
rends qui ont effectivement surgi postérieurement au 25 avril 1999»; que,
se référant à des bombardements effectués par les Etats membres de
l'OTAN les 28 avril, 1° mai, 7 mai et 8 mai 1999, la Yougoslavie fait
valoir que, «[dJans chacun de ces cas, qui ne sont que des exemples parmi
d’autres», elle a «dénoncé les violations flagrantes du droit international
dont elle estime avoir été la victime» et les «Etats membres de l'OTAN
ont nié avoir violé une quelconque obligation de droit international»;
que la Yougoslavie affirme que «chacun de ces événements a donc donné
lieu à un «désaccord sur un point de droit ou de fait», désaccord dont ...
les termes dépendent à chaque fois des spécificités de l’attaque» concer-
née; qu’elle en déduit que, ces événements constituant des «délits instan-
tanés», il existe «quantité de différends distincts qui ont surgi» entre les
Parties «après le 25 avril concernant des événements postérieurs à cette
date»; et qu’elle en conclut qu’«il n'existe aucune raison d’écarter, prima
facie, la compétence de la Cour pour traiter des différends effectivement
survenus après le 25 avril, conformément au texte ... de la déclaration»;
et considérant que la Yougoslavie ajoute qu’exclure ces différends de la
juridiction de la Cour «serait en totale contradiction avec l'intention
manifeste et claire de la Yougoslavie» de confier à la Cour le règlement
desdits différends;

13
552 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

26. Considérant que la Yougoslavie n’a accepté la juridiction de la
Cour ratione temporis que pour ce qui est d’une part des différends sur-
gissant ou pouvant surgir après la signature de sa déclaration et d’autre
part de ceux qui concerneraient des situations ou des faits postérieurs à
ladite signature (cf. Droit de passage sur territoire indien, fond, arrêt,
C.1.J. Recueil 1960, p. 34); qu'aux fins d’apprécier la compétence de la
Cour en l’espèce, il suffit de déterminer si, conformément au texte de la
déclaration, le différend porté devant la Cour a «surgi» avant ou après le
25 avril 1999, date à laquelle ladite déclaration a été signée;

27. Considérant que la requête de la Yougoslavie est intitulée «Requête
de la République fédérale de Yougoslavie contre le Royaume des Pays-
Bas pour violation de l'obligation de ne pas recourir à l'emploi de la
force»; que, dans la requête, l’«objet du différend» (les italiques sont de
la Cour) est décrit en termes généraux (voir paragraphe | ci-dessus); mais
qu'il ressort tant de l'exposé des «faits sur lesquels les demandes sont
fondées» que de la formulation de ces «demandes » elles-mêmes (voir para-
graphes 3 et 4 ci-dessus) que la requête est dirigée, dans son essence,
contre les «bombardements du territoire de la République fédérale de
Yougoslavie», auxquels il est demandé à la Cour de mettre un terme;

28. Considérant qu'il est constant que les bombardements en cause
ont commencé le 24 mars 1999 et se sont poursuivis, de façon continue,
au-delà du 25 avril 1999; et qu'il ne fait pas de doute pour la Cour, au vu
notamment des débats du Conseil de sécurité des 24 et 26 mars 1999
(S/PV.3988 et 3989), qu’un «différend d’ordre juridique» (Timor oriental
(Portugal c. Australie), CI.J. Recueil 1995, p. 100, par. 22) a «surgi»
entre la Yougoslavie et Etat défendeur, comme avec les autres Etats
membres de l'OTAN, bien avant le 25 avril 1999, au sujet de la licéité de
ces bombardements comme tels, pris dans leur ensemble;

29. Considérant que la circonstance que ces bombardements se soient
poursuivis après le 25 avril 1999 et que le différend les concernant ait per-
sisté depuis lors n’est pas de nature à modifier la date à laquelle le diffé-
rend avait surgi; que des différends distincts n’ont pu naître par la suite à
l’occasion de chaque attaque aérienne; et qu’à ce stade de la procédure,
la Yougoslavie n’établit pas que des différends nouveaux, distincts du dif-
férend initial, aient surgi entre les Parties après le 25 avril 1999 au sujet de
situations ou de faits postérieurs imputables aux Pays-Bas;

30. Considérant que, comme la Cour l’a rappelé dans son arrêt du
4 décembre 1998 en l’affaire de la Compétence en matière de pêcheries
(Espagne c. Canada),

«Il appartient à chaque Etat, lorsqu'il formule sa déclaration, de
décider des limites qu’il assigne à son acceptation de la juridiction de
la Cour: «la juridiction n'existe que dans les termes où elle a été
acceptée» (Phosphates du Maroc, arrêt, 1938, CP.JI série A/B
n° 74, p. 23)» (C.LJ. Recueil 1998, p. 453, par. 44);

et que, comme la Cour permanente l’a relevé dans son arrêt du 14 juin

14
553 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

1938 dans l'affaire des Phosphates du Maroc (exceptions préliminaires),
«il est reconnu que, par l'effet de la condition de réciprocité inscrite au
paragraphe 2 de l’article 36 du Statut de la Cour», toute limitation
ratione temporis apportée par l’une des parties à sa déclaration d’accepta-
tion de la juridiction de la Cour «fait droit entre les parties» (Phosphates
du Maroc, arrêt, 1938, C.P.I.L série AIB n° 74, p. 22); qu'en outre,
comme la présente Cour l’a noté dans son arrêt du 11 juin 1998 en
l'affaire de la Frontière terrestre et maritime entre le Cameroun et le
Nigéria (Cameroun c. Nigéria), «{d]és 1952, elle a jugé dans l'affaire de
l’Anglo-Iranian Oil Co. que, lorsque des déclarations sont faites sous
condition de réciprocité, «compétence est conférée à la Cour seulement
dans la mesure où elles coincident pour la lui conférer» (C.1.J. Recueil
1952, p. 103)» (CEJ. Recueil 1998, p. 298, par. 43); et considérant qu’il
découle de ce qui précède que les déclarations faites par les Parties
conformément au paragraphe 2 de Particle 36 du Statut ne constituent
pas une base sur laquelle la compétence de la Cour pourrait prima facie
être fondée dans le cas d’espéce;

*

31. Considérant que les Pays-Bas, se référant aux résolutions 757 (1992),
en date du 30 mai 1992, et 777 (1992), en date du 19 septembre 1992, du
Conseil de sécurité de Organisation des Nations Unies, ainsi qu’aux réso-
lutions 47/1, en date du 22 septembre 1992, et 48/88, en date du 20 dé-
cembre 1993, de l’Assemblée générale des Nations Unies, font aussi valoir
que la Cour n’a pas compétence en l’espéce, fût-ce prima facie, sur la base
du paragraphe 2 de l’article 36 du Statut car la Yougoslavie n’est pas
membre des Nations Unies ni partie au Statut de la Cour et ne peut donc
pas faire valablement la déclaration prévue au paragraphe 2 de l’article 36
du Statut; et que les Pays-Bas font par ailleurs observer que la Yougo-
slavie n’a pas rempli les conditions auxquelles le Conseil de sécurité, dans
sa résolution 9 en date du 15 octobre 1946, a subordonné l'acceptation
de la compétence de la Cour par un Etat non partie au Statut;

32. Considérant que la Yougoslavie, se référant à la position du Secré-
tariat, telle qu’exprimée dans une lettre en date du 29 septembre 1992 du
conseiller juridique de l'Organisation (doc. A/47/485), ainsi qu’à la pra-
tique ultérieure de celle-ci, soutient pour sa part que la résolution 47/1
de l’Assemblée générale n’a «pas [mis] fin à l’appartenance de la Yougo-
slavie à l'Organisation et ne [l’a pas suspendue] non plus», ladite réso-
lution n'ôtant pas à la Yougoslavie «le droit de participer aux travaux
d'organes autres que ceux qui relèvent de l’Assemblée générale»;

33. Considérant que, eu égard à la conclusion à laquelle elle est
parvenue au paragraphe 30 ci-dessus, la Cour n’a pas à examiner cette
question à l'effet de décider si elle peut ou non indiquer des mesures
conservatoires dans le cas d’espèce:

* _*

15
554 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

34. Considérant que la Yougoslavie, dans sa requête, prétend en second
lieu fonder la compétence de la Cour sur l’article IX de la convention sur
le génocide, aux termes duquel:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d'un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article ITI, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend»;

et considérant que, dans sa requête, la Yougoslavie indique que l’objet du
différend porte notamment sur «les actes commis par le Royaume des
Pays-Bas, en violation de son obligation internationale ... de ne pas sou-
mettre intentionnellement un groupe national à des conditions d’exis-
tence devant entraîner sa destruction physique»; qu’en décrivant les faits
sur lesquels la requête est fondée, la Yougoslavie précise: «Les actes sus-
mentionnés ont pour effet de soumettre intentionnellement un groupe
ethnique à des conditions devant entraîner sa destruction physique totale
ou partielle»; qu’en exposant les fondements juridiques de la requête, efle
soutient que «l'obligation ... de ne pas soumettre intentionnellement un
groupe national à des conditions d’existence devant entraîner sa destruc-
tion physique a été violée» ; et que l’une des demandes au fond contenues
dans la requête est ainsi formulée:

«qu’en prenant part aux activités énumérées ci-dessus et en particu-
lier en causant des dommages énormes à l’environnement et en uti-
lisant de l’uranium appauvri, le Royaume des Pays-Bas a agi contre
la République fédérale de Yougoslavie, en violation de son obliga-
tion de ne pas soumettre intentionnellement un groupe national à
des conditions d’existence devant entraîner sa destruction physique
totale ou partielle»:

35. Considérant que la Yougoslavie soutient en outre que le bombar-
dement constant et intensif de l’ensemble de son territoire, y compris les
zones les plus peuplées, constitue «une violation grave de l’article II de la
convention sur le génocide»; qu’elle fait valoir que «la pollution du sol,
de l’air et de l’eau, la destruction de l’économie du pays, la contamination
de l’environnement par de l’uranium appauvri reviennent à soumettre la
nation yougoslave à des conditions d’existence devant entraîner sa des-
truction physique»; qu’elle affirme que c’est la nation yougoslave tout
entière, en tant que telle, qui est prise pour cible; et qu’elle souligne que
le recours à certaines armes, dont on connaît par avance les conséquences
dommageables à long terme sur la santé et l’environnement, ou la des-
truction de la plus grande partie du réseau d’alimentation en électricité
du pays, dont on peut prévoir d’avance les conséquences catastrophiques,
«témoigne[nt] implicitement de l'intention de détruire totalement ou par-
tiellement» le groupe national yougoslave en tant que tel;

36. Considérant que les Pays-Bas soutiennent pour leur part que la

16
555 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Cour pourrait être prima facie compétente sur la base de l’article IX de la
convention si la partie invoquant cette base de juridiction était en mesure
de produire «ne serait-ce que quelques éléments de preuve montrant qu'il
existe un différend relatif à l'interprétation, l’application ou l'exécution
de la convention de 1948 sur le génocide»; que, selon les Pays-Bas, la
Yougoslavie n’a pas fait état dans sa requête de ce qui constitue l’essen-
tiel du crime de génocide aux termes de la convention, à savoir «l’inten-
tion de détruire, en tout ou en partie, un groupe national, ethnique, racial
ou religieux, comme tel»; et que, de l’avis des Pays-Bas, la Cour n’est de
ce fait pas compétente ratione materiae sur la base de l’article IX;

37. Considérant qu'il n’est pas contesté que tant la Yougoslavie que
les Pays-Bas sont parties à la convention sur le génocide, sans réserves; et
que l’article IX de la convention semble ainsi constituer une base sur
laquelle la compétence de la Cour pourrait être fondée, pour autant que
Pobjet du différend ait trait à «l’interprétation, l'application ou l’exécu-
tion» de la convention, y compris les différends «relatifs à la responsa-
bilité d’un Etat en matière de génocide ou de l’un quelconque des autres
actes énumérés à l’article III» de ladite convention;

38. Considérant que, à l'effet d'établir, même prima facie, si un diffé-
rend au sens de l’article IX de la convention sur le génocide existe, la
Cour ne peut se borner à constater que l’une des parties soutient que la
convention s’applique alors que l’autre le nie; et que, au cas particulier,
elle doit rechercher si les violations de la convention alléguées par la You-
goslavie sont susceptibles d’entrer dans les prévisions de cet instrument et
si, par suite, le différend est de ceux dont la Cour pourrait avoir compé-
tence pour connaître ratione materiae par application de l’article IX
(cf. Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.IJ. Recueil 1996 (II),
p. 810, par. 16);

39. Considérant que la définition du génocide, figurant à l’article IT de
la convention sur le génocide, se lit comme suit:

«Dans la présente convention le génocide s’entend de l’un quel-
conque des actes ci-après, commis dans l'intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe a des conditions d’existence
devant entrainer sa destruction physique totale ou partielle;

d) mesures visant a entraver les naissances au sein du groupe;

e) transfert forcé d’enfants du groupe a un autre groupe»;

40. Considérant qu’il apparaît à la Cour, d’après cette définition, «que
la caractéristique essentielle du génocide est la destruction intentionnelle
d’un «groupe national, ethnique, racial ou religieux »» (Application de la
convention pour la prévention et la répression du crime de génocide, me-

17
556 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

sures conservatoires, ordonnance du 13 septembre 1993, C.IJ. Recueil
1993, p. 345, par. 42); que le recours ou la menace du recours à l'emploi
de la force contre un Etat ne sauraient en soi constituer un acte de géno-
cide au sens de l’article II de la convention sur le génocide; et que, de
l'avis de la Cour, il n’apparaît pas au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave
«comporte[nt] effectivement l'élément d’intentionnalité, dirigé contre
un groupe comme tel, que requiert la disposition sus-citée» (Licéité de
la menace ou de l'emploi d'armes nucléaires, avis consultatif, C.LJ.
Recueil 1996 (1), p. 240, par. 26);

41. Considérant que la Cour n’est dès lors pas en mesure de conclure,
à ce stade de la procédure, que les actes que la Yougoslavie impute au
défendeur seraient susceptibles d’entrer dans les prévisions de la conven-
tion sur le génocide; et que l’article IX de la convention, invoqué par la
Yougoslavie, ne constitue partant pas une base sur laquelle la compé-
tence de la Cour pourrait prima facie être fondée dans le cas d'espèce;

* OR

42. Considérant que la Yougoslavie, aprés le dépot de sa requéte, a en
outre invoqué, pour fonder la compétence de la Cour en l’espèce, l’ar-
ticle 4 du traité de réglement judiciaire, d’arbitrage et de conciliation entre
les Pays-Bas et le Royaume de Yougoslavie, signé à La Haye le 11 mars
1931; que le «complément à la requête» de la Yougoslavie, dans lequel
celle-ci s’est prévalue de cette nouvelle base de juridiction, a été soumis à
la Cour lors du second tour de plaidoiries (voir paragraphe 14 ci-dessus);
que la Yougoslavie n’a pas fourni d'explication sur les raisons qui l'avaient
amenée à déposer ce document à ce stade de la procédure; et qu’elle fait
valoir que, même si la procédure prévue à l’article 4 du traité de 1931 n'a
pas été strictement suivie, «la Cour, comme sa devancière, la Cour per-
manente de Justice internationale, a toujours appliqué le principe suivant
lequel il ne faut pas pénaliser le demandeur qui a commis dans un acte de
procédure une erreur qu’il peut facilement réparer»;

43. Considérant que les Pays-Bas font objection à la présentation tar-
dive par la Yougoslavie de ce chef de compétence; qu'ils soutiennent que
le traité de règlement judiciaire, d'arbitrage et de conciliation du 11 mars
1931 n’est plus en vigueur entre les Pays-Bas et la Yougoslavie; que les
Pays-Bas font observer qu'ils ne sont pas partie à la convention de
Vienne de 1978 sur la succession d’Etats en matière de traités et que,
contrairement à ce qu'il en est pour un certain nombre d’autres traités
bilatéraux conclus avec l’ancienne République fédérative socialiste de
Yougoslavie, il n’a pas été passé d'accord provisoire sur le maintien en
vigueur du traité de 1931; et que les Pays-Bas font en outre valoir que la
Yougoslavie n'a pas respecté les prescriptions de procédure indiquées à
l’article 4 du traité, notamment le préavis d’un mois;

44. Considérant que l’invocation par une partie d’une nouvelle base de
juridiction au stade du second tour de plaidoiries sur une demande en

18
557 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

indication de mesures conservatoires est sans précédent dans la pratique
de la Cour; qu’une démarche aussi tardive, lorsqu'elle n’est pas acceptée
par l’autre partie, met gravement en péril le principe du contradictoire et
la bonne administration de la justice; et que, par suite, la Cour ne saurait,
aux fins de décider si elle peut ou non indiquer des mesures conserva-
toires dans le cas d’espèce, prendre en considération le nouveau chef de
compétence dont la Yougoslavie a entendu se prévaloir le 12 mai 1999;

* *

45. Considérant que la Cour a conclu ci-dessus qu’elle n’avait compétence
prima facie pour connaître de la requête de la Yougoslavie ni sur la base
du paragraphe 2 de l’article 36 du Statut ni sur celle de l’article IX de la
convention sur le génocide; et qu’elle a estimé ne pas pouvoir, à ce stade de
la procédure, prendre en considération la base de juridiction additionnelle
invoquée par la Yougoslavie; et considérant qu’il s’ensuit que la Cour ne
saurait indiquer quelque mesure conservatoire que ce soit à l’effet de pro-
téger les droits dont la Yougoslavie se prévaut dans sa requête;

46. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même, et qu’elles laissent
intact le droit du Gouvernement yougoslave et du Gouvernement néer-
landais de faire valoir leurs moyens en la matière:

* * *

47. Considérant qu’il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand Ja
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

48. Considérant que les Etats, qu'ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire,
qui leur seraient imputables; que tout différend relatif à la licéité de tels
actes doit être réglé par des moyens pacifiques dont le choix est laissé
aux parties conformément à l’article 33 de la Charte;

49. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend ;

50. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d’agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte;

19
558 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

51. Par ces motifs,

La Cour,

1) Par onze voix contre quatre,

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;

pour: M. Schwebel, président de la Cour; MM. Oda, Bedjaoui, Guillaume,
Ranjeva, Herczegh, Fleischhauer, Koroma, M™ Higgins, MM. Parra-
Aranguren, Kooijmans, juges;

CONTRE: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Shi, Vereshchetin, juges; M. Kreca, juge ad hoc;
2) Par quatorze voix contre une,

Réserve la suite de la procédure.

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Bedjaoui, Guillaume,
Ranjeva, Herczegh, Shi, Fleischhauer, Koroma,  Vereshchetin,
M Higgins, MM. Parra-Aranguren, Kooijmans, juges; M. Kreca, juge
ad hoc;

CONTRE: M. Oda, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement du Royaume des
Pays-Bas.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Koroma, juge, joint une déclaration à l’ordonnance.

M. Opa, M HiGGins, et MM. PARRA-ARANGUREN et KOOIJMANS,
juges, joignent à l'ordonnance les exposés de leur opinion individuelle.

20
559 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire, MM. Sui et VERESHCHETIN, juges, et M. KRECA, juge ad hoc,
joignent à l’ordonnance les exposés de leur opinion dissidente.

(Paraphé) C.G.W.
({Paraphé) E.V.O.

21
